 1

 2

 3

 4

 5

 6                                       UNITED STATES DISTRICT COURT

 7                                   FOR THE EASTERN DISTRICT OF CALIFORNIA

 8

 9    ALEX LEONARD AZEVEDO,                              No. 2:19-cv-0012 KJM DB P
10                            Petitioner,
11              v.                                       ORDER
12    PEOPLE OF THE STATE OF
      CALIFORNIA,
13
                              Respondent.
14

15

16            Petitioner has requested the appointment of counsel. There currently exists no absolute

17   right to appointment of counsel in habeas proceedings. See Nevius v. Sumner, 105 F.3d 453, 460

18   (9th Cir. 1996). However, 18 U.S.C. § 3006A authorizes the appointment of counsel at any stage

19   of the case “if the interests of justice so require.” See Rule 8(c), Fed. R. Governing § 2254 Cases.

20   In the present case, the court does not find that the interests of justice would be served by the

21   appointment of counsel at the present time.

22            Accordingly, IT IS HEREBY ORDERED that petitioner’s request for appointment of

23   counsel (ECF No. 2) is denied without prejudice to a renewal of the motion at a later stage of the

24   proceedings.

25   Dated: February 5, 2019

26
27
     /DLB7;
28   DB/Inbox/Routine/azev0012.110
